Exhibit 17.1 January 7, 2011 To:The Green Energy Board of Directors From:Karen Clark, CEO/Chairman of the Board Subject:Resignation from Green Energy Live, Inc. I am resigning from my position as President, Chief Executive Officer of Green Energy Live, Inc, effective 5 pm today, January 7, 2011. In addition to resigning from my employment, I am also resigning from the Board of Directors, including the Chair position. I thank the Board for my opportunity to serve this company for 4 years, taking it from an idea to a public company with operating units.The company has a good plan to move forward and I wish it the best possible success. /s/ Karen Clark
